Title: 2d.
From: Adams, John Quincy
To: 


       I dined with Walker at Mr. Thaxter’s. My brother’s both dined at Mr. White’s. In the afternoon, we rode again in sleighs upon the river as far as we went yesterday. We had a number of songs, somewhat in the Collegiate stile; but in order to be exemplary return’d home quite early in the evening. Mr. Thaxter lives very agreeably, and has retracted his theory with respect to matrimony: and indeed I believe our sex are not less prone than the other to profess a System, which in fact, we wholly disbelieve.
       Mrs. Shaw shew me a letter which she has been writing to Walker; and I am in hopes it may have a good effect upon him. If he has any sensibility, or any principles remaining he must be affected by it.
       I had with Mr. Shaw some conversation upon the subject of the disorders which happened at College, in the course of the last quarter: his fears for my brothers are greater than mine: I am perswaded that Charles did not deserve the suspicions which were raised against him: and I have great hopes that his future conduct, will convince the governors of the University, that he was innocent.
      